                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 DARWIN HUGGANS,                                  )
                                                  )
            Petitioner,                           )
                                                  )
       V.                                         )         No. 4:18-CV-1935 JAR
                                                  )
 T. G. WERLICH,                                   )
                                                  )
            Respondent.                           )

                                MEMORANDUM AND ORDER

       This matter is before the Court on petitioner's motion for extension of time to respond to

the Court's Order to Show Cause why this matter should not be dismissed as untimely. In his

request for extension of time, petitioner seeks an additional thirty (30) days to respond to the Show

Cause Order. The Court will grant the extension of time.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner's motion for extension of time to respond to

the Order to Show Cause [Doc. #9] is GRANTED.

       IT IS FURTHER ORDERED that petitioner shall show cause, in writing and no later                  ,

than October 4, 2019, why this action should not be dismissed as time-barred.

       IT IS FURTHER ORDERED that no additional extensions of time will be granted

without good cause being shown.
       IT IS FURTHER ORDERED that if petitioner fails to comply with this Order, this action

will be dismissed.

       Dated fuis    ~2:if    August, 2019.




                                              UNITED STATES DISTRICT JUDGE




                                              2
